
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1106
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2010
			Mr. Quigley (for
			 himself, Mr. Bartlett,
			 Mr. Murphy of New York,
			 Mr. Walz, Mr. Smith of Washington,
			 Mr. Carnahan,
			 Mr. Kissell,
			 Mrs. Biggert,
			 Mr. Tonko,
			 Ms. Giffords, and
			 Mr. Kirk) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Commending the United States Army for its
		  achievements in and commitment to environmental sustainability and energy
		  security.
	
	
		Whereas the United States Army has made a commitment to
			 environmental sustainability and energy security, in order to enhance mission
			 success and protect American lives, by building green, buying green, and
			 going green;
		Whereas 28 major United States Army installations have
			 completed sustainability planning and have set long-term sustainability goals
			 to meet future mission and community needs;
		Whereas the United States Army’s 40 renewable
			 electricity-generation programs provide more than 23,000 megawatt-hours of
			 non-fossil-fuel energy to United States Army installations;
		Whereas the United States Army is leasing 4,000 low-speed
			 electric vehicles in 2010 and 2011, which will reduce carbon dioxide emissions
			 by 115,000 tons per year;
		Whereas the United States Army’s water conservation
			 measures reduced water use by 31 percent from 2005 through 2009;
		Whereas the United States Army incorporates into the
			 design of its facilities the Leadership in Energy and Environmental Design
			 (LEED) Silver Standard of the U.S. Green Building Council;
		Whereas Army Compatible Use Buffers have been implemented
			 at 29 Army installations to protect 115,000 acres of land and promote
			 biodiversity and cultural heritage;
		Whereas renewable and alternative energy, energy
			 conservation, and advanced power and energy storage technologies enhance energy
			 security in the theater of operations;
		Whereas the cost of insulation foaming for tents in the
			 theater of operations is recovered within an estimated 90 days, and the use of
			 such insulation reduces the number of fuel convoys that must travel to remote
			 locations, potentially saving lives;
		Whereas the use of smart micro-grid technology to manage
			 electric demand at forward operating bases would also reduce fuel
			 requirements;
		Whereas the Assistant Secretary of the Army for
			 Acquisition, Logistics, and Technology has directed that all new Army
			 acquisition programs include in the total cost of the items being acquired the
			 cost of the energy such items will consume during their operation by the Army;
			 and
		Whereas, between 1985 and 2005, the Army improved its
			 energy efficiency by 30 percent, reduced its total energy consumption by 56.34
			 trillion Btu, and avoided cost increases of approximately $3.4 billion: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the United States Army for its
			 achievements in and commitment to environmental sustainability and energy
			 security, in order to enhance mission success and protect American lives, by
			 exploring advanced technologies and energy efficient processes and by “building
			 green, buying green, and going green”;
			(2)recognizes that energy efficiency is a
			 critical means of increasing the United States Army’s tactical advantage in
			 contingency operations and reducing dependency on fossil fuels; and
			(3)encourages the United States Army to build
			 on its successes and take further steps toward achieving greater environmental
			 sustainability and energy security.
			
